Citation Nr: 1243108	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  04-41 786	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent and a disability rating greater than 30 percent subsequent to June 2010 for service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to spousal aid and attendance or housebound benefits.

3.  Whether new and material evidence has been submitted to reopen a previously-denied claim for entitlement to service connection for carcinoma of the nasopharynx.


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney at Law



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.  He was awarded the Vietnam Campaign Medal, among other decorations, for his service in Vietnam.

The matter involving a claim for greater compensation for PTSD comes before the Board of Veterans' Appeals (Board) on appeal from an RO decision dated in September 2004 which granted service connection for PTSD and assigned a 10 percent disability rating.  The Veteran perfected a timely appeal as to the disability rating assigned.  In a December 2006 decision, the Board denied the appeal.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which vacated that portion of the Board's decision pertaining to PTSD and remanded the matter.  The Board remanded to the RO in December 2009.  Following additional evidentiary development, the RO granted a 30 percent disability rating for PTSD effective in June 2010.  The Veteran indicated that he remained dissatisfied with the ratings assigned and also with the effective date of the increased rating.  The Board again remanded the matter in August 2011.  The development requested on remand having been completed to the extent possible without further cooperation from the Veteran, (as discussed in greater detail below) the appeal has been returned to the Board for further appellate review.

The appeal as to spousal aid and attendance benefits comes before the Board of Veterans' Appeals (Board) on appeal from an RO decision dated in November 2010.  In August 2011, the Board remanded the appeal for further evidentiary and procedural development.  Such development having been accomplished to the extent possible without further cooperation from the Veteran, as discussed below, the matter has been returned to the Board for further appellate review.

The Veteran's claim for entitlement to service connection for carcinoma of the nasopharynx has been denied upon multiple occasions.  Most recently, the Board denied an appeal as to whether new and material evidence had been submitted sufficient to reopen the claim in August 2011.  This decision is final.  However, after receiving notice of the Board's denial, the Veteran immediately filed another application for the same benefit.  In a December 2011 decision, the RO determined that again he had not submitted new and material evidence sufficient to reopen the claim.  The Veteran perfected another appeal to the Board as to the RO's December 2011 denial, so the matter is once again properly before the Board.  

For purposes of judicial economy and efficiency, the three appeals have been merged under a single docket number, as reflected on the title page of this decision.


FINDINGS OF FACT

1.  Overall, the Veteran's PTSD was manifested by generally satisfactory functioning with little occupational impairment, some social impairment, flashbacks, nightmares, chronic sleep impairment, anxiety and depressed mood, throughout the appeal period.

2.  The Veteran's wife is not so disabled as to be rendered housebound or in need of regular aid and attendance.

3.  The Veteran's application to reopen the previously-denied claim for entitlement to service connection for carcinoma of the nasopharynx was denied by the Board in August 2011; the Veteran did not appeal this decision to the United States Court of Appeals for Veterans Claims (Court).  

4.  Evidence received since the Board's August 2011 denial is cumulative and redundant of the evidence previously considered by the Board.
CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent, but no higher, for PTSD are met throughout the appeal period.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.125, 4.125, 4.130, Diagnostic Code 9411 (2012).

2.  The criteria for spousal aid and attendance or housebound benefits have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2012).

3.  The August 2011 denial of service connection for carcinoma of the nasopharynx is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2012).  

4.  Evidence received since the August 2011 denial is not new and material; therefore this decision remains final and may not be reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Review of the claims file shows that the Veteran was initially informed of these elements with regard to his claim for service connection for PTSD in March 2002 prior to the initial adjudication of the claim.  He was subsequently provided with a notice letter specifically pertaining to his increased rating claim in June 2005.  He was provided with this information as to his claim for spousal aid and attendance in a letter of September 2010, prior to the initial RO adjudication of his claim.  We also observe that the RO corrected a procedural flaw noted by the Board in August 2011 and provided the Veteran with the complete regulatory criteria for the adjudication of aid and attendance cases in a December 2011 Supplemental Statement of the Case.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although the Veteran has not received this notice specifically in connection with his claim for an increased disability rating for PTSD, he has been provided with this information in several other contexts.  For instance, a September 2010 letter pertaining to another claim contains the relevant language.  He was provided with this information in reference to his spousal aid and attendance claim in the September 2010 letter.

With regard to claims to reopen based upon the submission of new and material evidence, the United States Court of Appeals for Veterans Claims (Court) has held that the terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran was provided notice as to the rationale for the prior final denial of his claim for service connection for carcinoma of the nasopharynx and the types of evidence which he should submit to support reopening the claim in an October 2011 letter, prior to the adjudication of his most recent application to reopen.

VA medical records, private medical records, and the Veteran's written contentions, are of record and have been reviewed in support of his claim.  On remand, the Board requested any VA mental health treatment records, and it appears that there are none because the Veteran does not receive any mental health care.  Additionally, on remand, the Board solicited lay evidence from people who have known him during the appeal period, and who could provide information based upon their observations of him over the years as to his daily functioning and the impact of PTSD upon his life generally.  However, no lay statements were received.  The Board also requested that the Veteran present his own summary of his PTSD impairment over the years and how PTSD has affected his life and daily functioning.  As discussed above, although the Veteran was notified of these requests and the reasons for them, no such evidence has been submitted.  Although he was requested to submit his own statement reflecting his symptoms over the years, the Veteran did not do so.  

On remand, the Board requested that the Veteran be provided with the appropriate form for his wife's physician to certify as to her current physical condition and her housebound status and/or requirement for aid and attendance, as appropriate.  According to the December 2011 Supplemental Statement of the Case, this form was provided to the veteran in August 2011.  Although the Veteran's claims file does not contain a copy of the letter accompanying the form, the Board assumes that it was indeed provided to the Veteran during the routine course of RO business.  To resolve situations such as this one, the United States Court of Appeals for Veterans Claims (Court) has defined a presumption of regularity to the effect that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties".  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  While the Ashley case dealt with regularity in procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied the presumption of regularity to procedures at the RO level, such as in the instant case.  The Board therefore determines that no further remand is required simply for the purpose of obtaining a copy of the letter provided to the Veteran in August 2011.   

The main problem with the evidentiary development as to the spousal aid and attendance claim is the Veteran's non-responsiveness to the VA's requests for further medical evidence pertaining to his wife's housebound status and/or requirement for aid and attendance.  The necessity for further supporting evidence was explained to him in the September 2010 letter and again in the August 2011 Board remand.  However, no further medical evidence, or even lay statements pertaining to the Veteran's wife's physical condition have been received.  

With regard to both the PTSD and the spousal aid and attendance claim, the Board observes that, "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If the veteran wished to fully develop his claim, he had a corresponding duty to assist by providing the requested information.  The Board therefore holds that, even though the veteran's claim has not been fully developed, the VA has fulfilled its duty to assist him to the extent possible.  We will thus proceed to evaluate the veteran's claim based on the evidence currently of record.

All relevant records and contentions which are contained in the Veteran's claims file have been carefully reviewed.  The Board therefore concludes that the VA's duties to notify and assist have been met to the extent possible with regard to the matters decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Analysis

	PTSD

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If a veteran has an unlisted disability, it will be rated under a disease or injury closely related by functions affected, symptomatology, and anatomical location.  38 C.F.R. § 4.20; see 38 C.F.R. § 4.27 (providing specific means of listing diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a claim for an original or an increased rating, it is presumed that the veteran seeks the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.  

Under the governing regulatory criteria, mental disorders are rated under a "General Rating Formula for Mental Disorders".  38 C.F.R. § 4.130.  The pertinent provisions of the General Formula are as follows:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  [10 percent]

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  [30 percent]

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  [50 percent]

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  [70 percent]

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  [100 percent].  38 C.F.R. § 4.130.

The "such symptoms as" language of the diagnostic codes listed above means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Because the veteran has perfected an appeal as to the assignment of the initial rating for PTSD following the initial award of service connection which was effective in December 2001, the Board is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection, which was effective in December 2001, until the present.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Because this appeal has been ongoing for a lengthy period of time, and because the level of a veteran's disability may fluctuate over time, the VA is required to consider the level of the veteran's impairment throughout the entire period.  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  

As the Board set forth in the August 2011 remand, the essential problem with the Veteran's appeal for higher disability ratings for his PTSD is the absence of evidence reflecting his condition throughout the lengthy appeal period, which now spans more than a decade.  The evidence can be summarized quickly, as there is so little of it.  Comprehensive examination reports reflecting private psychological evaluations performed in December 2001 and in December 2005 are helpful and reflect his condition and level of functioning at those points.  The report of a June 2010 VA examination is similarly helpful, reflecting his condition and level of functioning in June 2010.  

According to the report of the private psychological evaluation dated in December 2001, the Veteran had great difficulty talking about Vietnam and his feelings generally.  He experienced survivor guilt, which affected his daily life in multiple ways; one example was that he avoids hunting and fishing at night.  He reported that he sleeps fairly well until four in the morning, when he wakes up and cannot return to sleep.  He also had nightmares of Vietnam.  He refused to eat in an oriental restaurant and ever since the attacks on New York and Washington DC; he had been uncomfortable around anyone who "looks like an Arab."  He experienced flashbacks approximately twice a week.  The Veteran works at a job where he can function independently; the psychologist opined that the Veteran would not be successful in a job where anyone would be looking over his shoulder.  The psychologist noted that the Veteran provided very superficial information regarding his past experiences and his present daily activities, which the examiner felt reflected a long held lifestyle of not sharing his feelings.  The psychologist interpreted the Veteran's suspicion of Muslims and of the United States Government as mere resentments rather than paranoid ideation.  The psychologist noted some anxiety on the part of the Veteran, but declined to diagnose it as a chronic syndrome.  The psychologist noted that the Veteran is seen as a perfectly stable man by others but that is only because his presentation is "as if nothing was happening."  However, the psychologist felt it would take very little under the circumstances to see that the swirling emotions inside of him do in fact prevent many of his otherwise enjoyed activities.  Furthermore, his startle reflex along with avoidance, general difficulty in recalling important dates, and the generally difficulty he has in discussing the anniversary dates of unusual types of things adds up to PTSD.  The Veteran also flatly denied that he would want to participate in any psychological treatment.  The psychologist rendered a diagnosis of chronic PTSD and assigned a Global Assessment of Functioning Score of 48.  He noted that the Veteran's global assessment of functioning score "reflects not so much his relative success in working but the difficulty he has emotionally."  

In a December 2001 letter in support of his claim for service connection, the Veteran stated he was still having vivid memories of Vietnam and nightmare of Vietnam, thirty years later.    

The same private psychologist provided a second report pertaining to the Veteran in December 2005.  The psychologist noted that the Veteran continued to reside in the same town with his wife, whose progressive multiple sclerosis continued to be a stressor for the Veteran.  His two adult children and one grandchild lived in the same town.  He continued to perform the same job on a full time basis.  He had been treated for throat cancer, which he attributed to Agent Orange exposure.  The psychologist concluded that over the years since his prior visit, the veteran had deteriorated "to a serious degree with respect to his adherence to daily routines and personal habits except for, of course, his vocational activity."  The Veteran admitted to losing some time from work because he simply could not get up in the morning.  The psychologist interpreted this as a symptom of exacerbation of the Veteran's depression features.  He was no longer interested in fishing or hunting or attending church, and avoided any possible contact with strangers, visiting with his family only when his wife insisted on it.  He continued to have nightmares and flashbacks.  The psychologist noted that, "I am told that he is still extremely irritable and has become quite explosive."  He also opined that the Veteran's avoidance of talking about his experiences and emotions was likely one of the primary reasons for his exacerbated irritability and newly-demonstrated explosivity.  With regard to the Veteran's mental status, the psychologist observed that his stream of mental activity appeared to be impaired because "he blocks to a considerable degree that which he has in his mind but will not articulate."  Compared to the previous visit in 2001, the psychologist felt the Veteran's affect and mood were depressed to the degree where he was seriously impaired in terms of his general affectual response.  He was as anxious as he had been four years previously, but his affect and mood had more variability related to the unpredictable type of explosivity superimposed on irritability.  The psychologist repeated the previous diagnosis of PTSD and added diagnoses of adjustment disorder with mixed anxiety and depressed mood, along with a diagnosis of obsessive compulsive personality features.  He assigned a global assessment of functioning score of 44.  He also provided the following prognosis and discussion:

Here is a gentleman who has quite obviously deteriorated emotionally if not behaviorally in the past four years.  His [PTSD] symptoms are at best, as they were heretofore and at worst, exacerbated to the point of it interfering with his general daily behavior.  He for example, is experiencing severe flashbacks and nightmares but he obviously refuses to talk about these phenomena and is almost reticent at some levels of reporting to this examiner.  His adjustment difficulties have added to his PTSD symptoms with hyposomnia, weight loss, amotivational behavior and virtually all non-vocational activities and a definite projection of his own sense of loss of longevity of living.  Furthermore, and most unfortunately, his attitudes now have come to the point where he has externalized virtually every situation that he faces and although of course, a great deal of his physical if not emotional difficulties, have come from external sources, (his participation in the Vietnam War), a great deal of his exacerbation of difficulty lies in his total refusal to comply with anything that would give him some positive advantages such as visiting with mental health professionals or in any way strengthening his own resolve to attempt recovery.  The nexus between his psychological difficulties and his participation in the Vietnam War is concrete and unquestionable and his Adjustment Disorder with exacerbated impaired moods, are unquestionably linked with his throat cancer, pain in his legs and the manner in which he feels that he is suffering emotionally.  He therefore, after this length of time, in between psychological evaluations, reveals an extremely poor prognostic picture and all of this suggests strongly, his probable inability to carry his vocational skills any further and that because of his difficulty with socialization problems in stabilizing his moods and his decreasing cognitive skills, he is at a severely poor risk for any type of gainful employment in the competitive market. 

While the Veteran does not seek medical care for his PTSD symptoms, he does seek VA medical care for his physical problems.  Thus, VA medical records have been obtained for review by adjudicators.  These reflect that in June 2008, during a nursing assessment, the Veteran underwent a basic depression screening and a basic PTSD screen.  Both simple tests yielded an entirely negative response, with the Veteran scoring "0" for a negative screen with regard to both screening tests, which included questions such as, "Have you ever had any experience that was so frightening, horrible, or upsetting, that in the past month you had any nightmares about it or thought about it when you did not want to?"; and "Over the last two weeks, how often have you been bothered by feeling down, depressed, or hopeless?"  

The Veteran underwent a VA examination by a VA psychiatrist in June 2010.  He was able to talk about a new stressor event, the death in Vietnam of his best friend from high school.  At that time, he reported that his PTSD symptoms were medium in range.  He did not feel his PTSD symptoms had improved, and indicated he felt more anxious than depressed.  He continued to work at the same job on a full time basis.  He had medical problems including a cataract, glaucoma, gastroesophageal reflux disease, myalgia, the previously-treated head and neck carcinoma, and peripheral vascular disease.  He remained close to his children and had two grandchildren.  His wife remained his primary support group, and he reported having very few friends.  The examiner rendered a diagnosis of PTSD, and assigned a Global Assessment of Functioning Score of 54.  The examiner also provided the following discussion:

The patient has been service connected for PTSD initially diagnosed by a private provider.  At this time, he does meet the criteria for chronic PTSD.  He does have ongoing reactivation symptoms, which are fairly significant.  He also has hyperarousal symptoms with prominent sleep disturbance and irritability.   The previous private examiner rendered GAF scores that seem to be lower than the patient's actual function.  However, there is no doubt that the patient has had social and relationship dysfunction related to his PTSD symptoms.  He has had no significant occupation dysfunction but clearly is working in a position that he has garnered for a long period of time and is likely less stressful than other employment options would be.  It is more likely than not that these symptoms are related to his military experience.  New provocative information is about the death of his best friend with whom he was clearly very attached.  This would speak to the patient's own feelings of vulnerability and the trauma he experienced emotionally while serving in the military.  His overall capacity to modulate anxiety and frustration may also be decreased because of medical problems that are deemed to be unrelated to his military experience at this time.  However, there is little doubt that co morbid severe medical disease can exacerbate mood and anxiety disorders.  The patient was strongly encouraged to follow up with the [VA] to obtain all PTSD therapy and perhaps psychopharmacology for his insomnia.  A very generalized treatment plan was reviewed with the patient prior to the end of this interview.  It is my medical opinion that this gentleman's severity of PTSD is of moderate degree, very chronic in nature and has clearly caused social and relationship impairment. 

The assignment of a GAF score under 60 represents the assessments of mental health professionals that the veteran has "moderate symptoms or moderate difficulty in social, occupational, or school functioning."  The GAF scores between 41 and 50 reflect "serious symptoms or any serious impairment in social, occupational, or school functioning."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, The American Psychiatric Association (1994), (DSM-IV).

Unfortunately, due apparently to the Veteran's reluctance to seek medical treatment for PTSD, there is no other medical evidence pertaining to his PTSD available for review.  There is no lay evidence pertaining to the Veteran's impairment related to PTSD of record.  For this reason, the Board requested that the Veteran present supporting lay statements, from people who have known him during the appeal period, and who could provide information based upon their observations of him over the years.  The Board also requested that the Veteran present his own summary of his PTSD impairment over the years and how PTSD has affected his life and daily functioning.  As discussed above, although the Veteran was notified of these requests and the reasons for them, no such evidence has been submitted.  Unfortunately, therefore, the Board is constrained to render a decision without the aid of additional evidence reflecting the Veteran's mental condition and function over the years.  

Upon review, we can identify several factors that are key to this case.  First, the Veteran has maintained stable full-time employment throughout the appeal period, although the private psychologist felt that the Veteran's job was uniquely adapted to his PTSD situation in that he was able to work independently, and the VA psychiatrist felt his particular employment is likely less stressful for him.  Nevertheless, it is significant that he has been able to maintain steady work, as the level of occupational impairment is an important criterion in the VA rating and evaluation schema.  38 C.F.R. §§ 4.126, 4.130.  Secondly, he has maintained his marriage and family connections throughout the appeal period, although he reports not having many friends.  Thirdly, the impact of his nonservice-connected cancer upon his mental status cannot be overlooked, as a natural and normal consequence of having cancer; therefore, the 2005 psychologist report reflects the Veteran's status within a year of the cancer diagnosis and treatment.  Lastly, as noted above, the Veteran has functioned throughout the appeal period with no mental health treatment, either pharmacological or therapeutic.   

In interpreting the medical records available, the Board emphasizes the Veteran's disinclination to discuss his feelings and his apparent desire to suppress his emotions related to PTSD.  His avoidance of his feelings and emotions is likely responsible at least in part for the paucity of medical evidence over a ten-year period which so frustrates Board review of his appeal.  These characteristics are manifested in his strong reluctance to participate in any sort of medical treatment for his PTSD, and are reflected in the descriptions and assessments of the psychologist who saw him twice and the psychiatrist who saw him once.  We note, however, that these three reports were generated at the behest of the Veteran, who was able to overcome his natural reluctance to address his emotions for the purpose of seeking monetary benefits.  In contrast, when he was given brief screens for depression and PTSD by a nurse in 2008, in a context unrelated to benefits, his score on both screens was negative.  

Overall, we find that the evidence of record supports a disability rating of 30 percent throughout the appeal period.  His stable work history reflects little to no occupational impairment, although both evaluators assessed that his job is uniquely suited to his particular symptoms.  Regardless, the Board cannot identify significant occupational impairment related to PTSD, in the record as it stands.  Some social impairment, such as a reduced social circle and reduced trust in people is shown in the record.  The evidence also includes symptoms such as chronic sleep impairment, depressed mood, anxiety, and some suspiciousness; all symptoms set forth as examples of the nature and level of symptomatology in the case of impairment at the 30 percent level.  

Careful reading of the 2001 psychologist's report and the 2010 VA examination report reveals similar symptom reports and life functioning, despite the different GAF scores assigned by the two medical and mental health professionals.  The 2005 psychological report reveals symptomatology which appears more severe; however, both the psychologist who authored the 2005 report and the 2010 VA psychiatrist acknowledge the impact of the Veteran's cancer and the treatment for his cancer in 2004 and 2005, which appears to have caused an understandable exacerbation in his symptoms and a decrease in his coping ability.  Because the Veteran's cancer is not service-connected and because he appears to have regained some stability after the cancer treatment, as reflected by the entirely negative depression and PTSD screens in 2008 and the more thorough and detailed 2010 VA examination, the Board declines to assign a higher staged rating during the cancer period.  Additionally, we observe that given the extreme paucity of medical evidence pertaining to his mental state, attempting to identify effective dates for such a staged rating would constitute an exercise in near-total guesswork.  

Review of the Veteran's own statements in 2001 and the psychological report reflects symptomatology which is more nearly analogous to occupational and social impairment with occasional decreases such as are described in the criteria for a 30 percent disability rating.  The evidence supports a grant, to this extent.  In particular, the Veteran's flashbacks, nightmares, sleeping problems, avoidance behaviors, and limited social contact, as described in the 2001 report appear to support a 30 percent disability rating rather than the 10 percent rating currently in force.  Similarly, the report of the 2010 VA examination, to include his ongoing reactivation symptoms, hyperarousal symptoms with prominent sleep disturbance and irritability, and social and relationship dysfunction related to his PTSD symptoms all identified and highlighted by the examiner; reflect symptomatology more nearly analogous to the criteria set forth for the 30 percent disability level.  

In our analysis, the Veteran's symptomatology does not rise to the level of the symptoms provided as examples of occupational and social impairment with reduced reliability and productivity in the General Rating Formula so as to warrant a higher 50 percent disability rating at any point during the lengthy appeal period.  Mauerhan.  We hold that a disability rating greater than 30 percent is not warranted, given that the Veteran continues to manage, although at a somewhat reduced level of functioning, without mental health therapy or any PTSD treatment whatsoever.  Furthermore, his description of his daily life and functioning, both socially and occupationally, in no way rises to the level of the examples of symptomatology described in the regulatory rating criteria provided for a 50 percent disability rating, reflective of difficulty in establishing and maintaining effective work and social relationships, along with such symptoms as impaired judgment, and difficulty in understanding complex commands.  Mauerhan. 

In conclusion, the evidence supports the award of a 30 percent disability rating throughout the entire appeal period.  The Board is cognizant that the Veteran most likely experienced increases and decreases in his impairment, such as those related to his cancer diagnosis and treatment; however, absent regular treatment records which would likely have reflected changes in functioning due to PTSD, we are constrained to rely upon the evidence of record, which is admittedly quite skimpy.  We therefore decline to assign a staged disability rating.  The preponderance of the evidence is against the assignment of a disability rating in excess of 30 percent.  The appeal is thus granted to this extent.

      Extra-schedular consideration

Generally, evaluating a disability using either the corresponding or analogous Diagnostic Codes contained in the rating schedule is sufficient.  See 38 C.F.R. § 4.20, 4.27.  For exceptional cases, VA has authorized the assignment of extraschedular ratings and provided the following guidance for awarding such ratings:

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, [C & P], upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

As the Court recently explained in Thun, a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  Anderson v. Shinseki, 22 Vet. App. 423 (2009).  

In this case, there is no indication that the schedular criteria fail to contemplate the Veteran's level of disability or symptomatology.  We observe as well, that the Veteran has remained employed on a full-time basis and has not required hospitalization related to PTSD at any point during the appeal period.  As such there is no basis for referring this case for consideration of an extra-schedular rating.  

	Spousal aid and attendance or housebound benefits

The Veteran has applied for additional benefits based upon his wife's need for aid and attendance.  Review of the evidence reveals that his wife has multiple sclerosis, which is a progressive disease.  The RO denied the claim in November 2010 because the medical evidence does not reflect that her disease has progressed to the extent that she meets the regulatory criteria for the benefit.  

The only evidence of record pertaining to the Veteran's wife's physical condition consists of a September 2010 medical form completed by her physician.  According to the form, at that time she was able to feed herself, prepare her own meals, and manage her own financial affairs.  At least as of September 2010, she did not need assistance with bathing or other hygiene, and she did not require nursing home care.  She was not legally blind.  At that point, her muscular sclerosis was manifested by left sided weakness, including a left leg drag.  She also required a cane for balance and walking.  As noted by the Board in August 2011, due to the progressive nature of multiple sclerosis, newer medical evidence might well establish her housebound status, or her need for aid and attendance.  As noted above, the Veteran was provided with another copy of the examination form used in such determinations; however, he has not submitted any updated information.  

Under 38 C.F.R. § 3.351(a)(2), special monthly compensation is payable to a veteran by reason of the veteran's spouse being in need of aid and attendance.  The authority for section 3.351(a)(2) is 38 U.S.C.A. § 1115(1)(E), which provides, in pertinent part, that any veteran entitled to VA compensation benefits and whose disability is rated as not less than 30 percent disabling, shall be entitled to additional compensation for dependents in certain specified amounts, including for a spouse who is a patient in a nursing home or who is blind, or so nearly blind or significantly disabled as to need or require the regular attendance of another person.  38 C.F.R. § 3.351. 

In determining whether there is a factual need for regular aid and attendance, the following will be accorded consideration:  the inability of the spouse to dress or undress herself, or to keep herself ordinarily clean and presentable; whether she requires frequent adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity that requires assistance on a regular basis to protect her from the hazards or dangers incident to her daily environment.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal function which the spouse is unable to perform should be considered in connection with her condition as a whole.  It is only necessary that the evidence establish the spouse is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a). 

If the criteria for additional compensation based on the need for regular aid and attendance are not met, a lesser amount of compensation can be awarded if the Veteran's spouse is shown to be permanently housebound by reason of disability.  A person will be considered to be permanently housebound when he/she is substantially confined to his/her house (ward or clinic areas, if institutionalized) or immediate premises by reason of a disability or disabilities reasonably certain to remain throughout her lifetime.  38 U.S.C.A. §§ 1311(d); 38 C.F.R. § 3.350.  

In this case, according to the admittedly-stale medical evidence, the Veteran's wife meets none of these criteria.  As of 2010, the most recent medical evidence of record, she is not substantially confined to her home, and she is not blind.  Furthermore inability to dress or undress herself, or to keep herself ordinarily clean and presentable; inability to feed herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity that requires assistance on a regular basis to protect her from the hazards or dangers incident to her daily environment is not shown.  As discussed above, the Veteran was provided with the opportunity present updated medical evidence showing that any of these criteria are met, but he has not done so.  The preponderance of the evidence is against the claim and the appeal must be denied.  

The Veteran is hereby notified, however, that he may submit evidence showing that his wife's disease has progressed at any point, and the VA will review the new claim at that time.

	Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for nasopharynx carcinoma

Service connection for nasopharynx carcinoma and for squamous cell carcinoma was denied by the Board in December 2006.  In that decision, the Board noted that neither carcinoma of the nasopharynx nor squamous cell carcinoma are included in the list of diseases which may be presumed under law to have been caused by exposure to herbicides in Vietnam, and found that the medical evidence of record did not demonstrate any other direct connection to service or to herbicide exposure during service.  The Veteran did not appeal this decision to the Court, and the Board's decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  The Veteran attempted to reopen the claim and this application to reopen the claim for service connection for nasopharynx carcinoma and for squamous cell carcinoma was denied by the Board in August 2011.  Again, the Veteran did not appeal this decision to the Court, and the Board's decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

The Veteran has once again attempted to reopen the previously-denied claim, and has once again perfected an appeal on this matter to the Board.

Where a final Board decision exists on a given claim, that claim "may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered" by the Board.  38 U.S.C.A. § 7104(b).  However, pursuant to 38 U.S.C.A. § 5108, the VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal, regardless of the RO's action in the matter.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Second, if VA determines that the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not new and material, the inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the credibility of the newly presented evidence is presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to consider all of the evidence received since the last disallowance.  Hickson v. West, 12 Vet. App. 247, 251 (1999).

In a recent case, the Court found that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Because the Board held that the Veteran's particular cancer was not subject to the legal presumption that it was caused by or related to exposure to herbicides in Vietnam, and that no other direct connection to service or to herbicide exposure during service was shown; any newly-submitted evidence would have to address either of these points.  

The Veteran again attempted to reopen the claim in September 2011, by submitted a letter from an otolaryngologist in support of his claim.  He submitted copies of the same letter in January 2012 and again in February 2012.  The physician noted that there is no way to prove a causative relationship but because he had previously treated two other veterans who were service connected for herbicide-related cancers, he urged the VA to reconsider herbicides as a potential causative factor in the Veteran's case.  The physician urged the VA to consider the nasopharynx as part of the respiratory system and to presume herbicide causation under the applicable regulations.

Although the physician's letter is persuasively-written, his interpretation of the VA laws and regulations as including the nasopharynx as part of the respiratory system is simply inaccurate.  The Agent Orange Act of 1991 requires that when the Secretary determines that a presumption of service connection based on herbicide exposure is not warranted for health outcomes, he or she must publish a notice of that determination, including an explanation of the scientific basis for the decision.  The Secretary's determination must be based on consideration of reports of the National Academy of Sciences (NAS) and all other sound medical and scientific information and analysis available to the Secretary.  38 U.S.C.A. § 1116(b) and (c).  In September 2011, the NAS issued Veterans and Agent Orange: Update 2010 (Update 2010).  The Secretary has determined, based upon Update 2010 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), or nasal cavity (including ears and sinuses) along with a long list of other cancers for which the presumption does not apply.  Also see 38 C.F.R. § 3.309(e).

No argument, no matter how persuasively-written, can change this NAS finding, which is binding upon the Board and the VA.  To the extent that the physician argues that the Veteran's own particular cancer was directly caused by herbicides, regardless of the NAS conclusions, the VA has already addressed this argument in several final decisions.  Any current repetition of the same argument is merely duplicative or cumulative of those already rejected.  With regard to the physician's assertion that other Veterans have been awarded service connection for similar cancers, the Board notes that each case presented to the Board is decided on the basis of the individual facts of the case in light of applicable procedure and substantive law; therefore previously-issued Board decisions are considered binding only with regard to the specific case decided.  38 C.F.R. § 20.1303.  Thus, the physician's letter cannot serve to reopen the previously-denied claim.

The Veteran has submitted his own statements in support of the application to reopen.  He argues that the VA did not properly apply the statutes and regulations governing his claim, that the VA did not properly evaluate the evidence, and that he was not properly notified of his rights.  He does not make any attempt to show how the VA failed to do any of these things or how such failure impacted his claim, however.  Our review of the Veteran's appeal reveals none of these defects.  Thus, the veteran's own contentions likewise cannot serve to reopen the previously-denied claim.  

In sum, the new submissions are cumulative of the previously-considered evidence and do not raise a reasonable possibility of substantiating the Veteran's claim for service connection.  No other new evidence has been submitted in support of the Veteran's attempt to reopen the previously-denied claim for entitlement to service connection for carcinoma of the nasopharynx.  When the evidence submitted is not new and material, the inquiry ends and the claim cannot be reopened.  Thus, the claim may not be reopened and the benefit sought remains denied. 


ORDER

A disability rating of 30 percent, and no higher, is warranted from December 2001 through the present. 

Spousal aid and attendance or housebound benefits are denied.

New and material evidence not having been presented, the previously-denied claim for entitlement to service connection for carcinoma of the nasopharynx is not reopened.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


